COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Edwin K. Hunter and Hunter, Hunter & Sonnier, LLC v.
                            Preston Marshall, Individually and Rusk Capital
                            Management, L.L.C.

Appellate case number:      01-16-00636-CV

Trial court case number:    2015-35950

Trial court:                11th District Court of Harris County

       The Clerk of this Court previously issued a “Notice of Removal to Federal Court”
after appellants, Edwin K. Hunter and Hunter, Hunter & Sonnier, LLC (collectively
“Hunter Parties”), notified this Court that defendant MarOpCo, Inc. had filed a notice of
removal of the underlying trial court proceeding to federal district court. The Hunter
Parties have filed a motion to extend the time to file their appellants’ brief, stating that
the federal district court has remanded the case to the Harris County district court. See
Marshall v. MarOpCo, Inc., No. 3:16-CV-3236-G, 2017 WL 697787 (N.D. Tex. Feb. 22,
2017). Accordingly, we reinstate the case on the Court’s docket.
       In their motion to extend time, the Hunter Parties request an extension of thirty
days to April 12, 2017, to file their appellants’ brief. We grant the motion in part. The
Hunter Parties’ appellants’ brief is due to be filed no later than April 3, 2017. See
TEX. R. APP. P. 4.1, 38.6(a), (d).
       Appellees Preston Marshall and Rusk Capital Management, LLC (collectively
“Rusk”) have filed a response to the motion to extend time in which they oppose the
requested extension. Further, Rusk requests that, if we grant the Hunter Parties’
extension request, “the Court also lift the stay and allow this case to finally proceed on
the merits.” On September 1, 2016, we stayed the pretrial proceedings, including
discovery, as to the Hunter Parties and noted that the order did affect any stay of “the
commencement of any trial on the merits” pursuant to section 51.014(b) and (c) of the
Texas Civil Practice and Remedies Code. We deny Rusk’s request to lift the stay issued
on September 1, 2016.
      It is so ORDERED.

Judge’s signature:   /s/ Terry Jennings
                      Acting individually    Acting for the Court


Date: March 9, 2017